SAMUEL, Judge,
dissenting.
I disagree with that part of the opinion and decree, published as Warriner v. Russo, La.App., 308 So.2d 499, which remands the matter to the trial court for the purpose of hearing evidence on the issue of lesion beyond moiety. However, I believe we are powerless to change that judgment because it has become final insofar as this court is concerned; at this stage of the proceedings only the Supreme Court of Louisiana can do so.
Nonetheless, it appears to me that the total effect of the original action in the cited case and the present action by the majority of this five judge panel is to extend the prescriptive period for lesion from four years (as provided by Civil Code Art. 1876) to more than ten years. We have no such authority.
Accordingly, I respectfully dissent.